
	

115 HR 2278 PCS: Responsible Disposal Reauthorization Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 584115th CONGRESS2d Session
		H. R. 2278
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and placed on the calendarAN ACT
		To extend the authorization of the Uranium Mill Tailings Radiation Control Act of 1978 relating to
			 the disposal site in Mesa County, Colorado.
	
	
 1.Short titleThis Act may be cited as the Responsible Disposal Reauthorization Act of 2018. 2.AuthorizationSection 112(a)(1)(B) of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7922(a)(1)(B)) is amended by striking September 30, 2023 and inserting September 30, 2030.
		
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
	September 26, 2018Received; read twice and placed on the calendar
